Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the Appeal Brief filed on 11/25/20, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FRANK J VINEIS/           Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                             


Response to Amendment
	The Examiner acknowledges the remarks made in the Appeal Brief filed on 11/25/20.  Claims 1-10, 14, 18, and 23 have been canceled.  Claims 11-13, 15-17, 19-22, and 24-33 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15, 16, 17, 19-22, 24-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Schleinitz DE_102012212688_B3 (see attached Machine English translation) in view of Melchiors USPA_20040204559_A1 and Laas USPA_20110082273_A1.
1.	Regarding Claims 11, 13, 15, 16, 17, 20, 21, 26, 27, and 31-33, Von Schleinitz discloses a bearing ring made of steel (paragraph 0030) that is coated on a surface Von Schleinitz explicitly discloses the afore-described embodiment of having a 2-layered PU base (corresponds to claimed base layer and intermediate layer) with a cover layer (corresponds to claimed top layer) (paragraph 0037).  Von Schleinitz further discloses that said 2-layered polyurethane base (corresponds to claimed base layer and intermediate layer) can also contain zinc (paragraph 0032) while said covering layer (corresponds to claimed top layer) may contain micaceous iron oxide (Claim 1).  Also, Von Schleinitz discloses that said layers can be cured and each layer is applied successively (paragraph 0024) via a roller (paragraphs 0039, 0048).  Furthermore, Von Schleinitz discloses that said paint can be a cross-linking, one-component varnish (paragraphs 0017, 0032-0034, 0040, 0042, 0045, 0051, and 0052).  Also, Von Schleinitz discloses the claimed ZNO concentration (paragraph 0032).  
2.	However, Von Schleinitz doesn’t disclose the claimed sealing layer.  Also, Von Schleinitz does not disclose the claimed silane and/or vinylphosphonic acid.
3.	Melchiors discloses using a polyurethane as a topmost coating in a multi-coat systems (paragraph 0091) for providing a varnish upon metal surfaces (Claim 12).  Melchiors discloses that its coating is suitable for ensuring good solvent resistance and suitable for all fields where surface quality resistance is used (paragraph 0090).  
Von Schleinitz, by using the topmost PU coat (corresponds to claimed sealing layer), of Melchiors.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good solvent resistance.
5.	Laas discloses polyurethane paints containing silane groups (Abstract) that lead to much faster surface drying and exhibit excellent metal adhesion properties (paragraphs 0018, 0051, 0120, 0128, 0129).  Laas specifically discloses using trimethoxysilane as a suitable silane (paragraphs 0063, 0126).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyurethane base layer, of Von Schleinitz, by using the PU resin + trimethoxysilane, of Laas in order to achieve better metal adhesion and faster drying.
7.	Regarding Claims 12 and 22, Von Schleinitz in view of Melchiors and Laas suggests that “several layers” (corresponds to claimed partial layers) can be included that can correspond to the claimed intermediate layer and top layer (Von Schleinitz:  Claim 1).
8.	Regarding Claim 19, Von Schleinitz in view of Melchiors and Laas suggests overlapping ranges (Von Schleinitz:  paragraphs 0032, 0042).
9.	Regarding Claims 24 and 25, Von Schleinitz in view of Melchiors and Laas suggests that no blasting is required for its bearing (Von Schleinitz:  paragraph 0013 and Claim 2).
10.	Regarding Claims 29 and 30, Von Schleinitz in view of Melchiors and Laas do not suggest the claimed limitation.  However, von Schleinitz discloses that the ZNO are .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Schleinitz DE_102012212688_B3 (see attached Machine English translation) in view of Melchiors USPA_20040204559_A1 and Laas USPA_20110082273_A1, as applied to Claim 15, and further in view of Salter USPA_20040030088_A1.
11.	Regarding Claim 28, Von Schleinitz in view of Melchiors and Laas do not suggest using the claimed vinylphosphonic acid.
12.	Salter discloses a method for making a composition comprising polyurethane composition (Claim 1) that can be used in paints upon steel substrates (paragraph 0002) and can further comprise adhesion promoters that can increase adhesion of up to 100% or more (paragraph 0028).  Salter further discloses that said adhesion promoter can be vinylphosphonic acid (paragraph 0037).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PU composition, of Von Schleinitz in view of Melchiors and Laas, by using the vinylphosphonic acid, of Salter.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved adhesion.
Claims 11-13, 15, 16, 19, 20, 22, 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Schleinitz DE_102012212688_B3 (see attached Machine Melchiors USPA_20040204559_A1 and Salter USPA_20040030088_A1.
1.	Regarding Claims 11, 13, 15, 16, 20, 26, 27, 28, and 31-33, Von Schleinitz discloses a bearing ring made of steel (paragraph 0030) that is coated on a surface region (element 2 in Fig. 2) with several layers of paint (corresponds to claimed varnishes) having a 2-layered polyurethane base (corresponds to claimed base layer and intermediate layer) (element 3 in Fig. 2) along with using a covering layer (corresponds to claimed top layer) (element 4 in Fig. 1) that also can contain polyurethane (paragraph 0033); to protect said bearing ring from corrosion (Abstract, Claim 1, and paragraph 0031).  Von Schleinitz explicitly discloses the afore-described embodiment of having a 2-layered PU base (corresponds to claimed base layer and intermediate layer) with a cover layer (corresponds to claimed top layer) (paragraph 0037).  Von Schleinitz further discloses that said 2-layered polyurethane base (corresponds to claimed base layer and intermediate layer) can also contain zinc (paragraph 0032) while said covering layer (corresponds to claimed top layer) may contain micaceous iron oxide (Claim 1).  Also, Von Schleinitz discloses that said layers can be cured and each layer is applied successively (paragraph 0024) via a roller (paragraphs 0039, 0048).  Furthermore, Von Schleinitz discloses that said paint can be a cross-linking, one-component varnish (paragraphs 0017, 0032-0034, 0040, 0042, 0045, 0051, and 0052).  Also, Von Schleinitz discloses the claimed ZNO concentration (paragraph 0032).  
2.	However, Von Schleinitz doesn’t disclose the claimed sealing layer.  Also, Von Schleinitz does not disclose the claimed silane and/or vinylphosphonic acid.
Melchiors discloses using a polyurethane as a topmost coating in a multi-coat systems (paragraph 0091) for providing a varnish upon metal surfaces (Claim 12).  Melchiors discloses that its coating is suitable for ensuring good solvent resistance and suitable for all fields where surface quality resistance is used (paragraph 0090).  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coating, of Von Schleinitz, by using the topmost PU coat (corresponds to claimed sealing layer), of Melchiors.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good solvent resistance.
5.	Salter discloses a method for making a composition comprising polyurethane composition (Claim 1) that can be used in paints upon steel substrates (paragraph 0002) and can further comprise adhesion promoters that can increase adhesion of up to 100% or more (paragraph 0028).  Salter further discloses that said adhesion promoter can be vinylphosphonic acid (paragraph 0037).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PU composition, of Von Schleinitz in view of Melchiors and Laas, by using the vinylphosphonic acid, of Salter.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved adhesion.
7.	Regarding Claims 12 and 22, Von Schleinitz in view of Melchiors and Salter suggests that “several layers” (corresponds to claimed partial layers) can be included that can correspond to the claimed intermediate layer and top layer (Von Schleinitz:  Claim 1).
8.	Regarding Claim 19, Von Schleinitz in view of Melchiors and Salter suggests overlapping ranges (Von Schleinitz:  paragraphs 0032, 0042).
Von Schleinitz in view of Melchiors and Salter suggests that no blasting is required for its bearing (Von Schleinitz:  paragraph 0013 and Claim 2).
10.	Regarding Claims 29 and 30, Von Schleinitz in view of Melchiors and Salter do not suggest the claimed limitation.  However, von Schleinitz discloses that the ZNO are added to protect the steel of the bearing component from corrosion and also for certain electrochemical properties (paragraphs 0034, 0035).  Therefore, based on this, it would be expected for one of ordinary skill in the art to know how much ZNO to add to each layer based on how much corrosion protection and electrochemical property is desired in each layer.  Applicants have not indicated how the claimed concentration results in unexpected and surprising properties.
Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Schleinitz DE_102012212688_B3 (see attached Machine English translation) in view of Melchiors USPA_20040204559_A1 and Salter USPA_20040030088_A1, as applied to Claim 15, and further in view of Laas USPA_20110082273_A1.
11.	Regarding Claims 17 and 21, Von Schleinitz in view of Melchiors and Salter do not suggest using the claimed silane.
12.	Laas discloses polyurethane paints containing silane groups (Abstract) that lead to much faster surface drying and exhibit excellent metal adhesion properties (paragraphs 0018, 0051, 0120, 0128, 0129).  Laas specifically discloses using trimethoxysilane as a suitable silane (paragraphs 0063, 0126).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyurethane base layer, of Von Schleinitz in view of Melchiors and Salter, by using the PU resin + trimethoxysilane, of Laas in order to achieve better metal adhesion and faster drying.
Response to Arguments
Applicant’s arguments, filed 11/25/20, with respect to the rejection(s) of all claim(s) under Von Schleinitz in view of Melchiors and Xu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Von Schleinitz in view of Melchiors and Laas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 1, 2021